DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Allowable Subject Matter
Claims 1-15 allowed.
Regarding claims 1, closest prior art of record, Hu 2008/0141885 and Rai et al 2013/0128303 teaches:
Regarding claim 1, Hu teaches a printing method for performing poster printing in a printing system comprising a plurality of printing apparatuses, the printing method comprising: 
an image dividing step for dividing original image data to be printed (dividing a large poster image into image sections to be printed on individual sheets paragraph 0022) into a plurality of divided image data (paragraph 0034); 
Rai et al teaches an assigning step for assigning each of the divided image data to two or more printing apparatuses among the plurality of the printing apparatuses (the print job may be split into a 
Hu and Rai et al fails to teach an accuracy information acquiring step for acquiring print dimension accuracy information of each of the printing apparatuses assigned with the divided image data; 
a correcting step for performing dimension correction on a part or all of the divided image data corresponding to the printing apparatus assigned with each of the divided image data based on the acquired print dimension accuracy information; and 
a printing step for performing printing by the printing apparatus assigned with the divided image data based on the divided image data that underwent the correcting step.

Regarding claim 14, Rai et al teaches a printing system (fig 1), comprising: 
a plurality of printing apparatuses (fig 1 and paragraph 0027); and 
a controlling apparatus configured to control the plurality of the printing apparatuses to perform poster printing by distributed printing (electronic submission system 55 paragraph 0026), wherein the controlling apparatus includes: 
assign each of the divided image data divided to two or more printing apparatuses of the plurality of the printing apparatuses (the print job may be split into a batch of 4,000 pages and a batch of 2,000 pages. The 2,000 page batch may be assigned to the first printer, and the second batch may be assigned to the second printer paragraph 0058), and
HU teaches a printing apparatus control unit configured to divide original image data to be printed into a plurality of divided image data (dividing a large poster image into image sections to be printed on individual sheets paragraph 0022), and 

perform dimension correction on a part or all of the divided image data corresponding to each of the printing apparatuses based on the print dimension accuracy information of each of the printing apparatuses assigned with the divided image data, and cause the printing apparatus assigned with the divided image data to execute printing based on the divided image data with the part or all of the divided image data subjected to the dimension correction.

Regarding claim 15, Rai et al teaches a printing system (fig 1), comprising: 
a plurality of printing apparatuses (fig 1 and paragraph 0027); and 
a controlling apparatus configured to control the plurality of the printing apparatuses to perform poster printing by distributed printing (electronic submission system 55 paragraph 0026), wherein the controlling apparatus includes: 
assign each of the divided image data divided to two or more printing apparatuses of the plurality of the printing apparatuses (the print job may be split into a batch of 4,000 pages and a batch of 2,000 pages. The 2,000 page batch may be assigned to the first printer, and the second batch may be assigned to the second printer paragraph 0058), and
HU teaches a printing apparatus control unit configured to divide original image data to be printed into a plurality of divided image data (dividing a large poster image into image sections to be printed on individual sheets paragraph 0022), and 
Rai et al and Hu fails to teach a storage unit that stores print dimension accuracy information of each of the plurality of the printing apparatuses; and 
perform dimension correction on a part or all of the divided image data corresponding to each of the printing apparatuses based on the print dimension accuracy information of each of the printing apparatuses assigned with the divided image data, and cause the printing apparatus assigned with the divided image data to execute printing based on the divided image data with the part or all of the divided image data subjected to the dimension correction.

Allowable Subject Matter
Claims 2-13 are allowed as being dependent upon an allowed independent claim.


20


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.


Michael Burleson
Patent Examiner
Art Unit 2673


/Michael Burleson/
September 1, 2021
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675